NO. 12-19-00058-CR
                             IN THE COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                                          TYLER, TEXAS


 IN RE:                                                  §

 MICHAEL SAMPSON,                                        §       ORIGINAL PROCEEDING

 RELATOR                                                 §

                                      MEMORANDUM OPINION
                                          PER CURIAM
        Michael Sampson, acting pro se, filed this original proceeding in which he contends that
Respondent violated his due process and equal protection rights because he is incarcerated and
unable to meet his bond. 1 Relator maintains that he filed a petition for writ of habeas corpus on
January 18, 2019, and Respondent has yet to schedule a hearing on the petition or make a ruling
thereon.
        On February 22, 2019, the Clerk of this Court notified Relator that his petition for writ of
mandamus failed to comply with Texas Rule of Appellate Procedure 52.3(a)-(g) and (j) and Rule
52.7. The notice further informed Relator that his petition would be referred to the Court for
dismissal unless he provided a supplemental petition and the record on or before March 4, 2019.
The deadline has passed and Relator has not filed a supplemental petition or mandamus record
with this Court.
        A party seeking mandamus relief must bring forward all that is necessary to establish his
claim for mandamus relief. See TEX. R. APP. P. 52. This entails filing a petition that includes the
identity of parties and counsel, a table of contents, an index of authorities, a statement of the case,
a statement of jurisdiction, issues presented, a statement of facts, and a certification. TEX. R. APP.
P. 52.3(a)-(g), (j). Relator’s petition does not comply with these requirements.


        1
          Respondent is the Honorable Alfonso Charles, Judge of the 124th District Court in Gregg County, Texas.
The State of Texas is the Real Party in Interest.
         Moreover, Texas Rule of Appellate Procedure 52.7 requires the relator to file a record as
part of his petition in an original proceeding. See TEX. R. APP. P. 52.7. Specifically, a relator must
file (1) a certified or sworn copy of every document that is material to his claim for relief and that
was filed in any underlying proceeding; and (2) “a properly authenticated transcript of any relevant
testimony from any underlying proceeding, including any exhibits offered in evidence, or a
statement that no testimony was adduced in connection with the matter complained.” TEX. R. APP.
P. 52.7(a).
         It is a relator’s burden to provide this Court with a sufficient record to establish the right to
mandamus relief. In re Daisy, No. 12-13-00266-CR, 2014 WL 5577068, at *2 (Tex. App.—Tyler
Aug. 29, 2014, orig. proceeding) (mem. op., not designated for publication). In this case, Relator
did not provide the record in accordance with Rule 52.7. Absent a record, this Court cannot
determine whether Relator is entitled to mandamus relief. See In re McCreary, No. 12-15-00067-
CR, 2015 WL 1395783 (Tex. App.—Tyler Mar. 25, 2015, orig. proceeding) (mem. op., not
designated for publication).
         Accordingly, because Relator’s petition fails to comply with the appellate rules, he presents
nothing for this Court to review. We, therefore, deny his petition for writ of mandamus.
Opinion delivered March 12, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                           MARCH 12, 2019

                                        NO. 12-19-00058-CR



                                      MICHAEL SAMPSON,
                                           Relator
                                             V.

                                  HON. ALFONSO CHARLES,
                                         Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Michael Sampson; who is the relator in appellate cause no. 12-19-00058-CR and applicant in trial
court cause no. 48,141-B, pending on the docket of the 124th Judicial District Court of Gregg
County, Texas. Said petition for writ of mandamus having been filed herein on February 22, 2019,
and the same having been duly considered, because it is the opinion of this Court that the writ
should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petition
for writ of mandamus be, and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                     3